UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-1557



JACOB WEARING,

                                              Plaintiff - Appellant,

          versus


MALCOLM J. HOWARD, U.S. District Court Judge,

                                               Defendant - Appellee.



                               No. 04-1558



JACOB WEARING,

                                              Plaintiff - Appellant,

          versus


BOVIS LEND LEASE, INCORPORATED,

                                               Defendant - Appellee.



Appeals from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-03-548-5-BO; CA-03-547-5-BO)


Submitted:   August 18, 2004            Decided:   September 17, 2004


Before LUTTIG, MOTZ, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Jacob Wearing, Appellant Pro Se. Nigle Bruce Barrow, Jr., Raleigh,
North Carolina, for Appellee Bovis Lend Lease.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Jacob     Wearing     appeals    the      district   court’s        orders

dismissing    his   civil     action   against       Judge    Malcolm      J.   Howard

pursuant to 28 U.S.C. § 1915(e)(2) (2000), and dismissing his

employment discrimination action on the ground of res judicata. We

have     reviewed   the      record    and     find     no    reversible        error.

Accordingly, we affirm for the reasons stated by the district

court.      See   Wearing    v.   Howard,      No.    CA-03-548-5-BO       (E.D.N.C.

Mar. 15, 2004); Wearing v. Bovis Lend Lease, Inc., No. CA-03-547-5-

BO (E.D.N.C. Mar. 20, 2004). We deny Wearing’s motions for general

relief and for a jury trial and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the    court    and     argument      would   not    aid   the

decisional process.



                                                                            AFFIRMED




                                       - 3 -